Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claims 1-25 and  29-30 are pending 
Claims 2-3, 19 and 22-23  is withdrawn from examination as being drawn to a nonelected specie. 
Claims 1, 4-18, 20-21, 24-25 and 29-30 are  under consideration in the instant office action.
 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-20 and 29-30) in their response dated 06/22/2022 is acknowledged. Upon further consideration, the restriction requirement is withdrawn and Claims of Group I and II are considered in this office action (Claims 1-25 and 29-30)
Applicants election of the following species in their in their response dated 06/22/2022  is acknowledged.
Specie 1a: the method  of increasing  a response to  chemotherapeutic agent in a patient undergoing chemotherapy as the species), and paclitaxel as the single  disclosed species of the chemotherapeutic agent

Specie 2: The following compound as recited in instant claim 17

    PNG
    media_image1.png
    289
    302
    media_image1.png
    Greyscale

Specie 2- Breast Cancer
Examination of the claims are conducted to the extent they read on the elected species.
 Claims 2-3, 19 and 22-23 are  withdrawn from examination as being drawn to a nonelected specie. 
Claims 1, 4-18, 20-21, 24-25 and 29-30 are under examination and the requirement for restriction is made final.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/23/2021 and 05/21/2020  complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.



Priority
	The present application is the U.S. National Stage of PCT/US2018/062069, filed 
November 20, 2018, which claims priority on U.S. Provisional Application No. 62/590,067, filed  on November 22, 2017

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  21 and 24  is rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Huang et al. (US 2015/0299191, cited in IDS dated 08/23/2021)
Instant claim is drawn to a method of treating cancer in a patient in need thereof comprising: administering to the patient a compound represented by formula

    PNG
    media_image1.png
    289
    302
    media_image1.png
    Greyscale


Huang et a;. teaches a method of treating cancer in a patient in need thereof (para [0252]-[0253]), comprising administering to the patient a chemotherapeutic agent and the instantly claimed  compound  (Compound 43 in Table 2, (para [0271], [0278], administered in combination with other therapeutic agents that are effective for treating or controlling the spread of cancerous cells or tumor cells). In addition Huang et al discloses that  Tumor metastasis is the major cause of death of cancer patients. Thus, inhibition or prevention of tumor metastasis will significantly increase the survival rate of cancer patients, allow more moderate radiation or chemotherapy with less side-effects, and control the progression of solid tumors [0247]
Therefore the method taught by Huang et al. fully anticipates instant claim 21

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-18, 20-21, 24-25 and 29-30 are  rejected under 35 U.S.C. 103(a) as being unpatentable Huang et al. (US 2015/0299191,  cited in IDS dated 08/23/2021) in view of Perez (The oncologist 1998:3, pages 373-389)
Instant claims  are drawn to a method of increasing a response to a chemotherapeutic agent or  treating cancer in a patient in need thereof comprising: administering to the patient a compound represented by formula

    PNG
    media_image1.png
    289
    302
    media_image1.png
    Greyscale

Wherein the patient is undergoing chemotherapy with for breast cancer. 
Huang et a;. teaches a method of treating cancer in a patient in need thereof (para [0252]-[0253]), comprising administering to the patient a chemotherapeutic agent and the instantly claimed  compound  (Compound 43 in Table 2, (para [0271], [0278], administered in combination with other therapeutic agents that are effective for treating or controlling the spread of cancerous cells or tumor cells). In addition Huang et al discloses that  Tumor metastasis is the major cause of death of cancer patients. Thus, inhibition or prevention of tumor metastasis will significantly increase the survival rate of cancer patients, allow more moderate radiation or chemotherapy with less side-effects, and control the progression of solid tumors [0247].  Huang et al. discloses their inventive compounds as useful in chemotherapy to inhibit metastasis and is administered to patients with breast cancer ( [0271] [0276], Example 5-6 and 9)
Huang et al. does not specifically disclose wherein the chemotherapy is  Paclitaxel. 
However, As taught by Perez, Paclitaxel is among the most effective agents in the treatment of breast cancer. Both as a single agent and in combination regimens, paclitaxel is effective as first-line therapy and as salvage therapy in patients with advanced disease and  teach that the unique mechanism of action of paclitaxel and its relatively well-tolerated toxicity profile have made it a candidate for combination therapy with other active agents in breast cancer  (see page 384, col.2 under conclusions). The further teach that, paclitaxel is effective in the treatment of breast cancer on a number of different levels. It has proven efficacy in the advanced and metastatic settings as well as in adjuvant treatment. The drug may be used as a single agent, as sequential therapy, or in combination with other chemotherapy agents
Moreover, both the instantly claimed compound and paclitaxel are individually known in the art as agents for treating breast cancers, whose efficacy when administered alone is well established for the treatment  of cancer and metastasis. It is generally obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 205 U.S.P.Q. 1069 (CCPA 1980). The idea for combining said compositions flows logically from their having been individually taught in the prior art. In re Crockett, 126 U.S.P.Q. 186, 188 (CCPA 1960).Accordingly, to establish obviousness in such fact situations it is NOT necessarythat the motivation come explicitly from the reference itself (although the Examiner believes it does, as discussed supra). The natural presumption that two individually known anticancer agents would, when combined, provide a third composition also useful for treating cancer flows logically from each having been individually taught in the prior art. Applicant has presented no evidence (e.g. unexpected results) to rebut this natural presumption. Further, it is clear from the prior art that the instantly claimed fascin inhibitor  potentiates the antitumor effect of a number of anticancer agents because of its mechanism of action (inhibiting metastasis) and that Paclitaxel is well known chemotherapeutic agent used in the treatment of breast cancer.  One skilled in the art would have been imbued with at least a reasonable expectation that the combination of the Fascin inhibitors taught by Huang et al. with Paclitaxel would provide an alternative better therapeutic combination to treat breast cancer.With regards to the limitation that administration of the instantly claimed compound with the chemotherapeutic agent will increase the response of the chemotherapeutic agent, it is noted that Huang et al. specifically teaches that inhibition or prevention of tumor metastasis by their inventive drugs will significantly increase the survival rate of cancer patients, allow more moderate radiation or chemotherapy with less side-effects, and control the progression of solid tumors. As such a person of ordinary skill in the art will be further motivated to use these two agents together in the treatment of breast cancer to further improve the prognosis. It is further noted that upon treatment of the patient with these two agents which is rendered obvious by the references above, the functional limitation of the increase in the response to the chemotherapeutic agent by the instantly claimed fascin inhibitor compound would inherently occur absence of evidence to the contrary. . It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
	With regards to instant claims 6-8, Huang et al. or Perez does not expressly teach wherein the two agents are administered within one year of one another, one month of one another or co-administered,  However, based on the teachings of Huang et al.,  it would have been obvious to one of ordinary skill in the art
to design a therapeutic regimen for treating a patient, wherein the two agents are administered within one year of one another or one month of one another or co-administered to said patient, through routine experimentation, in order to enhance the efficacy of the method toward treating cancer in said patient. 
As such it would have been prima facia obvious to a person of ordinary skill in the art to arrive at the instant claims motivated and guided by the combined teachings of Huang et al and  that these combination would be  useful for treatment of Breast cancer, one having ordinary skill in the art is clearly provided with direction and ample motivation to use these two agents in treating any types of breast cancer .
. 

Conclusion
Claims 1, 4-18, 20-21, 24-25 and 29-30 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629